203 F.2d 565
53-1 USTC  P 9377
William R. COLLINS, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 11689.
United States Court of AppealsSixth Circuit.
April 13, 1953.

Wm. R. Collins, Cincinnati, Ohio, for petitioner.
H. Brian Holland, Ellis N. Slack, Charles W. Davie, Wm. D. Crampton and Hilbert Zarky, Washington, D.C., for respondent.
Before ALLEN, MARTIN and MILLER, Circuit Judges.
PER CURIAM.


1
This case has been heard and considered on the record and on the oral arguments and briefs of the petitioner and the attorney for the respondent, Commissioner of Internal Revenue.


2
And it appearing that the findings of fact were stipulated by the parties and that the reasoning of the Tax Judge, on the issue of depreciation and on the issue of the amount by which the original basis of the property sold should be adjusted for depreciation prior to sale, was logical and well grounded in law with the result that the Tax Court correctly determined the deficiencies in the income tax of the petitioning taxpayer for the years 1945 and 1946 to be properly and correctly assessed;


3
The decision of the Tax Court, 18 T.C. 99, is ordered to be affirmed.